Citation Nr: 1524872	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction of the Veteran's VA pension benefits due to the receipt of an inheritance was proper.


ATTORNEY FOR THE BOARD

Robert Jones, Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.   

In May 2013 the Veteran stated that he no longer wanted the Maine Bureau of Veterans Services to be his representative.  He represents himself in this matter.  

The record indicates that the Veteran requested a waiver of the overpayment of VA pension benefits created by his inheritance.  In May 2013, VA determined that collection of the debt would be against equity and good conscience and granted the Veteran a waiver of repayment of the entire $10,464 overpayment created by the inheritance.

In October 2013 the Veteran wrote to VA stating that he had appealed the denial of a service connection claim in November 2011.  He asserted that VA acknowledged receiving his appeal in December 2011.  The Veteran noted that almost two years had passed and he wanted to know the status of his service connection claim.  On a VA Form 9 received in March 2014, the Veteran again referenced his November 2011 appeal and expressed dissatisfaction with the lack of action on his service connection claim.  The Board notes that it is unclear from the Veteran's statements as to what particular disability he is asserting that service connection has been denied.  Furthermore, the claims file does not currently contain any documents showing that the RO denied the Veteran any service connection claims in 2011.  However, the Veteran's assertions do indicate to the Board that the Veteran's local RO (Togus, Maine) should verify whether the Veteran has any pending service-connections claims, and if so, such claims should be worked on promptly.  

Regardless of whether that are any current pending service connection claims, the Board notes that on the Veteran's notice of disagreement (NOD), received in March 2013, the Veteran raised the issues of entitlement to service connection for a foot disorder, for erectile dysfunction, for liver problems and for a psychiatric disorder characterized by depression and anxiety.  These issues are thus raised by the record, but there is no indication that they have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

An inheritance is countable income for VA purposes for the calculation of VA pension benefits.


CONCLUSION OF LAW

The Veteran's VA pension benefits were properly reduced by the amount of the inheritance received by the Veteran.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges VA's duties to notify and to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

In this case, there is no legal entitlement to the benefit claimed and thus, no reasonable possibility that further notice or assistance would aid in substantiating this claim.  As such, any deficiencies of notice or assistance are rendered moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

A July 2009 rating decision granted the Veteran VA pension benefits.  In December 2009, VA informed the Veteran that he must report any income earned by himself or his dependents.  In December 2011, the Veteran's then representative informed VA that the Veteran had received an inheritance.  In March 2013 VA wrote to the Veteran informing him that due to his additional income (inheritance) he had been paid $10,464 more than he was entitled to receive.  VA told the Veteran that VA planned to withhold from his monthly VA benefits until the amount of the overpayment was recouped.  

On his March 2013 NOD letter the Veteran asserted that he had reported his inheritance in November 2011 and at that time VA sent him a letter informing him that the inheritance was not countable income.  He maintained that 15 months later it was too late for VA to change its mind and claim that it had overpaid him.  He further reported that his attorney had told him that an inheritance is not income.  He asserted that based on being told that the inheritance was not income, he paid for expenses that he could not afford otherwise.  That included using the inheritance to pay to have his teeth extracted, and buy a set of dentures.  He used some of the money to buy a new furnace.  He also used some of the money to tear down a dangerous barn and to pay for vehicle repairs.  He asserted that a vehicle is essential in the rural location where he lives.  He stated that because VA originally told him that it would not claw back his pension, he spent the money and did not waste it.  He asserted that VA wanted to attack his very meager pension without justification and he objected very strenuously.

The Board notes that there is no VA document in the record indicating that VA told the Veteran that an inheritance was not countable income for VA pension purposes.  Even if such a document existed, payment of government benefits must be authorized by statute; therefore, erroneous information given by a government employee cannot be used to estop the government from denying benefits.  Lozano v. Derwinski, 1 Vet. App. 184 ( 1991), relying upon OPM v. Richmond, 496 U.S. (414) (1990).  In OPM, the Supreme Court held that erroneous advice by a government employee cannot create entitlement to benefits where entitlement was not otherwise authorized by statute.  Consequently the VA cannot be estopped from reducing the Veteran's pension benefits based on inheritance income due to incorrect information from a government employee, or the passage of time, or due to the fact that the Veteran purchased necessary items with the inheritance money.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b).

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  

Inheritance income is not specifically excluded under 38 C.F.R. § 3.272 . Such income is therefore included as countable income.

Not only is inheritance income not specifically excluded under 38 C.F.R. § 3.272, but it is used as an example by 38 C.F.R. § 3.271(a)(3) as a type of income that is countable.  38 C.F.R. § 3.271(a)(3) states that nonrecurring income (i.e., income received or anticipated on a one-time basis during a 12-month annualization period, such as an inheritance) is counted for a full 12-month annualization period following receipt of the income.  Accordingly, the inheritance the Veteran received in 2011 was countable income and the RO correctly determined that the Veteran had been paid an overpayment of improved pension benefits due to the inheritance.  

With regards to the Veteran's assertion that his attorney told him that an inheritance is not income, such may be true for income tax purposes, but as explained above, for VA purposes an inheritance is countable income.  

Accordingly, as a matter of law, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

Reduction of the Veteran's VA pension benefits due to the receipt of an inheritance was proper.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


